Citation Nr: 1409183	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1949 to February 1953.  He died in January 2008, and the appellant claims as his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A review of the Virtual VA and VBMS claims files reveal that all evidence contained therein is duplicative of evidence already contained in the paper claims file or is not relevant to the issues on appeal.  

FINDINGS OF FACT

1.  The Veteran died in January 2008, and the death certificate indicates the immediate, and only, cause of death as congestive heart failure.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of cold injury, left foot, rated 30 percent disabling; residuals of cold injury, right foot, rated 30 percent disabling; a bilateral hearing loss disability, rated 40 percent disabling; tinnitus, rated 10 percent disabling; and he was in receipt of a total disability rating based on individual unemployability (TDIU), effective October 4, 2000.  

3.  The Veteran's service-connected disabilities did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death.

4.  Congestive heart failure was not related to service.  

5.  The Veteran was not continuously rated totally disabled due to a service-connected disability for at least 10 years immediately preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The appellant was provided with VCAA compliant notice in an April 2008 pre-rating letter.  

The Veteran's status as a Veteran was substantiated during his lifetime.  The appellant was notified of all other relevant elements of the Dingess notice, including the effective date element of the claim, in the April 2008 and June 2009 letters.  Although the claims were adjudicated prior to the June 2009 letter, there is no prejudice to the Veteran because the claims were readjudicated in a July 2009 Statement of the Case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all identified post-service private and VA treatment records.  The RO was unable to obtain the Veteran's STRs, however the RO documented its requests to the National Personnel Records Center (NPRC) and the July 2008 Formal Finding on the Unavailability of Service Records.

In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(B)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).  An April 2008 letter informed the appellant that all efforts to obtain the Veteran's STRs had been exhausted and provided her with an opportunity to submit the Veteran's STRs.  The Board finds that the RO complied with its duty to assist in this regard.  It attempted to locate the STRs and notified the appellant when it could not do so and explained the situation to her.  Moreover, as the primary issue on this appeal concerns the nature of the congestive heart failure that caused the Veteran's death, there is no indication that evidence from alternate or collateral sources would have been relevant to the claim.

As noted above, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed.Cir.2008).  This requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  As will be discussed in greater detail below, no reasonable possibility exists that such assistance would aid in substantiating the claim as there is no evidence, other than the appellant's generalized lay statements, to support a relationship between the Veteran's service or service connected disabilities and the cause of his death.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


Service Connection for the Cause of the Veteran's Death

The Board notes initially that, although the Veteran served in combat during a period of war, the evidence does not suggest, and the appellant does not contend that the claimed cause of death is related to combat.  As such, the combat provisions are not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2013).

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran in this case died in January 2008, more than 50 years after separation from service.  The death certificate identifies the immediate and only cause of death as congestive heart failure.  

At the time of the Veteran's death, service connection was in effect for residuals of cold injury, left foot, evaluated as 30 percent disabling, residuals of cold injury, right foot, evaluated as 30 percent disabling, a bilateral hearing loss disability, evaluated as 40 percent disabling, tinnitus, evaluated as 10 percent disabling, and he was in receipt of a TDIU rating.  

Although the Veteran's STRs are unavailable, the appellant does not appear to contend that congestive heart failure was noted in service, became manifest within a year of separation, or was related to service.  Furthermore, the Veteran's private and VA treatment records dating from November 1962 to December 2007 show no treatments for or diagnoses related to congestive heart failure.  A treatment record in December 2007 indicated that the Veteran did not have a history of congestive heart failure.  As such, there is no indication that congestive heart failure was related to service and Board finds that congestive heart failure was not caused or aggravated by service.  

Rather, the appellate argues that the Veteran sustained injuries after a sports utility vehicle (SUV) drove over his right foot and the injuries sustained were exacerbated by the service-connected residuals of cold injury, right foot, which ultimately led to the development of a blood clot that caused congestive heart failure.  

A review of the Veteran's private treatment records establish that the Veteran sustained injuries after he was hit by an SUV in a parking lot in December 2007.  The records establish an SUV ran over his right lower extremity and foot causing him to fall and sustain additional injuries to his left knee and right hand.  The Veteran presented with skin abrasions, lacerations, contusions, and minimal swelling.  He complained of pain and rated his pain a four on a scale of one to 10.  The treatment records indicate that the medical personnel cleaned his wound, elevated and iced his leg, and that Veteran required stiches.  

The treatment records also contain a report of the Veteran's past medical history.  It was noted that while the Veteran had coronary artery disease and a coronary bypass, he did not have a history of congestive heart failure.   

On examination, the medical personnel noted that his cardiovascular assessment and circulatory assessment were within defined limits.  X-ray examination revealed no radiographic evidence of facture, bony injury, or other abnormality.  The total knee prosthesis was also shown to be in good position.  

On discharge, the Veteran was provided with a diagnosis of a contusion and laceration.  His condition was noted as "good."  

The Veteran's death certificate reveals that the Veteran died in January 2008 of congestive heart failure with no diseases or injuries that initiated the events resulting in death.  The death certificate also indicated that he did not die at hospital, hospice facility, or nursing home.  In addition, an autopsy was not performed.  While the Board is incredibly sympathetic to the appellant and her decision to decline an autopsy, with no additional medical evidence relating the Veteran's death, the death certificate is the most probative evidence.  Consequently, the evidence weighs against the claim that residuals of cold injuries or a blood clot caused by the residuals of cold injuries caused or materially contributed to the Veteran's death, and there is no reasonable possibility that a medical opinion or any other assistance would substantiate the claim.  Wood, 520 F.3d at 1348.

The Board has also considered the appellant's lay statements that the Veteran's service-connected cold injuries led to the development of a blood clot that resulted in congestive heart failure.  The Board must find, however, that the appellant is not competent to offer her own opinion on this question, because questions relating to whether 1) the Veteran had a blood clot 2) residuals of cold injuries caused a blood clot 3) the blood clot by itself caused the Veteran's death or 4) the blood clot led to congestive heart failure that caused his death are precisely the type of medical matters as to which the Court has held that lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Given the missing STRs, the Board has endeavored to fulfill its heightened duties to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  The Board also notes that, while it is sympathetic to the arguments of the appellant regarding the honorable service of the Veteran and her difficult circumstances after his death, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2013).  As the Board's above application of those statutes and regulations to the facts requires it to conclude that the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


DIC under 38 U.S.C.A. § 1318

The appellant seeks DIC benefits under the provisions of 38 U.S.C.A. § 1318.  She contends that the Veteran was entitled to a total disability rating for the 10 years preceding his death as the Veteran's total disability rating should be effective from April 14, 1997, the date he originally filed his claim for service connection.  

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22. 

There is no argument or evidence that the Veteran was rated totally disabled for not less than 5 years after discharge or was a POW.  Moreover, as the Veteran died in January 2008 and at that time had been granted a TDIU, effective October 4, 2000, he was not rated totally disabled for at least 10 years immediately preceding death.  

To the extent that the appellant has suggested the Veteran should have been entitled to receive a 100 percent evaluation for at least 10 years prior to his death, her statements could be construed as a claim for "hypothetical" entitlement.  Although the Board is sympathetic to the appellant's assertions, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Accordingly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez and Tarver.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).

However, there is no allegation by the appellant or any evidence of record showing that she has met the criteria for any of the exceptions listed under 38 C.F.R. § 3.22(b).  In this regard, the appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively. 38 C.F.R. § 3.22(b)(2). She also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi).  Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; (VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3). 

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318, unless the theory of CUE in a prior VA decision is considered and granted. 

Historically, the RO denied the Veteran's April 14, 1997, claim for service connection for residuals of exposure to extreme cold, to include arthritis and fungal infection by rating decisions dated in August 1997 and January 1998.  

On October 4, 2000, the Veteran filed an application to reopen the claim for service connection for residuals of a cold injury and a claim for service connection for a bilateral hearing loss disability and tinnitus.  The application to reopen and the claims for service connection were granted by a rating decision dated in December 2001.  

The Veteran filed a claim for TDIU in February 2002 that was granted by a rating decision dated in July 2002.  The RO assigned an effective date of October 4, 2000, the date the schedular requirements for the benefit was met; specifically, the date of the grant of service connection for residuals of cold injuries, a hearing loss disability, and tinnitus.

Although the appellant contends that the effective date of the TDIU rating should have been April 14, 1997, the date of the Veteran's original claim for service connection, the appellant does not specifically allege there was CUE in the August 1997 or January 1998 decisions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  Instead, she indicated that April 14, 1997 should be the effective date of the total disability rating instead of October 4, 2000, because it was more beneficial for the Veteran and generally argued that they were unaware of Veteran service representatives that could help them.  In short, she claims entitlement on an equitable basis.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  

The Board is sympathetic to the appellant's claim and her particular circumstances.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's death was related to military service.  Nonetheless, VA is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c).  Her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is essentially a claim for hypothetical entitlement, which is barred as a matter of law.  Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit. See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.  

Service connection for cause of death is denied.  



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


